 

Exhibit 10.18

SUBLEASE

This Sublease (“Sublease”), dated for reference purposes only May 18, 2004, is
entered into by and between Pfizer Inc, a Delaware corporation (“Sublandlord”),
and Accelrys, Inc., a Delaware corporation (“Subtenant”).

RECITALS

A.            Sublandlord leases certain premises consisting of approximately
61,211 square feet of rentable area (the “Premises”) commonly known as Floors 4
through 6 in the building commonly known and addressed as 10188 Telesis Court,
San Diego, CA 92121 (the “Building”), pursuant to that certain Lease between
Sublandlord, as tenant, and LNR Seaview, Inc., a California corporation, as
landlord (“Master Landlord”), dated as of December 21, 2001 (the “Master
Lease”).  A true and complete copy of the Master Lease is attached as Exhibit A
to this Sublease and incorporated by this reference, and the Premises are
depicted on Exhibit B to the Master Lease.  Capitalized terms herein not
otherwise defined herein shall have the same meanings as provided in the Master
Lease.

B.            Sublandlord desires to sublease the Premises to Subtenant, and
Subtenant desires to sublease the Premises from Sublandlord, upon the terms and
conditions provided for herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

Agreement

1.             Premises.  Sublandlord hereby subleases the Premises to
Subtenant, and Subtenant hereby takes and hires the Premises from Sublandlord,
on and subject to the terms, covenants and conditions set forth in this
Sublease.

2.             Term.

(a)           The term of this Sublease (the “Sublease Term”) shall commence on
September 1, 2004 (the “Commencement Date”).  Conditioned upon its receipt of
Master Landlord’s consent to this Sublease pursuant to Section 12 below, and
subject to compliance with all of the requirements set forth in this Sublease,
including but not limited to obtaining any required consent from Landlord and
Sublandlord to any proposed alterations and providing both Landlord and
Sublandlord with any required notice and documentation with respect to any
alterations, Subtenant shall have the right to enter the Premises prior to the
Commencement Date to take reasonable preparatory measures for its occupancy of
the Premises, including, without limitation, the installation of its tenant
improvements, trade fixtures, furnishings, telephone and computer equipment. 
Such entry shall be subject to all of the terms and conditions of this Sublease,
including but not limited to insurance and indemnity obligations, except that
such entry shall not have any affect upon the Minimum Rent Commencement Date,
which shall remain January 1, 2007.  The term of this Sublease shall expire,
unless

 

1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

sooner terminated pursuant to the provisions set forth herein, on July 31, 2013
(the “Expiration Date”).

(b)           If for any reason Sublandlord cannot deliver possession of the
Premises to Subtenant by the Commencement Date, Sublandlord shall not be subject
to any liability therefor, nor shall such failure affect the validity of this
Sublease or the obligations of Subtenant hereunder (except as hereinafter
provided) or extend the Sublease Term, but in such case Subtenant shall not be
obligated to pay Rent until possession of the Premises is tendered to
Subtenant.  Notwithstanding the foregoing, if, as a result of any act or
omission of Sublandlord (and not as the result of any delay on the part of
Master Landlord or Subtenant), Sublandlord is unable to deliver possession of
the Premises on or before the Commencement Date, Subtenant shall have the right
to terminate this Sublease by delivering written notice thereof to Sublandlord
on or before October 1, 2004.  If Subtenant so terminates this Sublease,
Sublandlord shall refund to Subtenant the “LOC” (as hereinafter defined) and the
parties thereupon shall be released from all further liability under this
Sublease.  Unless exercised prior thereto, Subtenant’s right of termination
hereunder shall expire upon delivery of the Premises to Subtenant.

(c)           The Sublease Term shall end on the Expiration Date; provided,
however, that subject to Section 7 below, the Sublease Term shall terminate
earlier in the event of the earlier termination of the Master Lease for any
cause whatsoever.  In addition, this Sublease may terminate prior to the
Expiration Date as the result of a default by Subtenant under the terms of this
Sublease.

3.             Rent.

(a)           The rent payable by Subtenant for the Premises shall consist of
basic rent (“Basic Rent”) plus certain additional rental (“Additional Rent”),
all as provided below in Sections 3(b), 3(c), 3(d) and 3(e).  Basic Rent,
Additional Rent, and any other charges due under this Sublease are hereinafter
referred to collectively as “Rent.”  All Rent shall be paid to Sublandlord at
the address specified for Sublandlord below, or to such other person or to such
other place as Sublandlord may from time to time designate in writing.

(b)           Subtenant shall pay to Sublandlord in advance, on or before the
first day of each month of the Sublease Term, without prior notice, demand,
deduction or offset, monthly Basic Rent in the following amounts, and at the
following times:

 

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

 

 

Basic Rent per

 

Month(s)

 

rentable square foot per month

 

From the Commencement

 

 

 

Date through 12/31/06

 

Basic Rent Abatement Period*

 

1/1/07 — 6/30/07

 

$

2.53

 

7/1/07 — 6/30/08

 

$

2.60

 

7/1/08 — 6/30/09

 

$

2.68

 

7/1/09 — 6/30/10

 

$

2.76

 

7/1/10 — 6/30/11

 

$

2.84

 

7/1/11 — 6/30/12

 

$

2.92

 

7/1/12 — 7/31/13

 

$

3.01

 

 

•                  “Direct Expenses” (as defined in the Master Lease) and all
other Additional Rent shall be payable during the Basic Rent Abatement Period
and shall not be abated or forgiven during the Basic Rent Abatement Period.

•                  The “Minimum Rent Commencement Date” shall be January 1,
2007.

If the Minimum Rent Commencement Date is a day other than the first day of a
calendar month, the Basic Rent for the month in which the Minimum Rent
Commencement Date occurs will be prorated (based on a thirty (30) day month) and
such prorated Basic Rent shall be paid by Subtenant on the Minimum Rent
Commencement Date.

(c)           The Master Lease requires Sublandlord to pay to Master Landlord
amounts representing “Tenant’s Share of Direct Expenses” (consisting of the sum
of Operating Expenses and Tax Expenses).  Subtenant shall pay to Sublandlord, as
Additional Rent, all Direct Expenses due and payable under the Master Lease at
the same time and in the same manner as the Direct Expenses become due under the
Master Lease.  The current monthly estimated Direct Expenses are subject to
reconciliation and adjustment as provided in the Master Lease.  Neither Direct
Expenses, nor any other Additional Rent, including but not limited to utility
charges, shall be abated during the Basic Rent Abatement Period. 
Notwithstanding anything to the contrary contained in this Sublease (including
but not limited to the September 1, 2004 Commencement Date), Subtenant’s
obligation to pay Direct Expenses shall commence on the date Sublandlord
delivers possession of the Premises to Subtenant; but in all events not later
than July 1, 2004.

(d)           Subtenant also shall pay, as Additional Rent, (i) all charges as
may be imposed by Master Landlord after the Commencement Date for parking,
access cards, overtime or excess supply or consumption of heating, ventilating,
air conditioning, electricity, lighting, janitorial or other utilities or
services to the Premises, regardless of whether such service is separately
metered or estimated by Master Landlord, and (ii) such other charges as may be
imposed by Master Landlord upon Sublandlord under the Master Lease.

 

3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

(e)           So long as Subtenant is not in default of obligations under this
Sublease beyond any applicable notice and cure period, Sublandlord shall pay the
amounts required to be paid under the Master Lease (collectively, “Underlying
Rent”) on or before such amounts become due and payable thereunder.  If
Sublandlord fails to make any payment of Underlying Rent as and when required
under the Master Lease, Subtenant shall have the right, but not the obligation,
to make such payments on behalf of Sublandlord, in which event Subtenant shall
have the right to offset any amounts so paid against Rent thereafter payable
under this Sublease.  Neither Sublandlord nor Subtenant shall be liable to the
other arising out of or in connection with this Sublease for consequential
damages, including but not limited to business interruption or lost profits.

(f)            In the event of any casualty or condemnation affecting the
Premises, Basic Rent shall be proportionately abated, but only as to the portion
of the Premises damaged or taken, and only to the extent that Underlying Rent
payable under the Master Lease is abated.  Subtenant shall have no right to
terminate this Sublease in connection with any casualty or condemnation except
to the extent the Master Lease also is terminated by Landlord or Sublandlord as
to the Premises or any portion thereof.

(g)           In addition to the payment of interest as set forth in the
preceding subparagraph, if any rent is not paid when due, Subtenant shall be
responsible for the payment of late charges incurred by Sublandlord pursuant to
the provisions of Section 23.7 of the Master Lease and interest for which
Sublandlord is responsible pursuant to the provisions of the Master Lease.

(h)           The parties hereby acknowledge that the expiration date of the
Master Lease is July 31, 2013, and that it is therefore critical that Subtenant
surrender the Premises to Sublandlord not later than the Expiration Date in
accordance with terms hereof.  In the event that Subtenant does not surrender
the Premises by the Expiration Date in accordance with terms hereof, Subtenant
shall indemnify, defend, protect and hold harmless Sublandlord from and against
all loss and liability resulting from Subtenant’s delay in surrendering the
Premises including the holdover provisions of Section 9.2 of the Master Lease.

(i)            All amounts required to be paid by Subtenant to Sublandlord or to
any other person or entity, pursuant to this Sublease, other than Basic Rent,
shall be deemed to be Additional Rent.  All Basic Rent and Additional Rent shall
be collectively referred to as “Rent”.

4.             As-Is; Personal Property Transfer.  Sublandlord represents and
warrants to Subtenant, to its actual knowledge without any duty of inquiry or
investigation, that Sublandlord’s previous use of the Premise was limited to
office and ancillary uses, and that Sublandlord has no actual knowledge, without
any duty of inquiry or investigation, of any material failure of the Premises to
comply with any applicable law.  Sublandlord subleases the Premises to Subtenant
strictly in their present “as-is”, “where-is” and “with all faults” condition,
and Subtenant by acceptance of possession of the Premises, acknowledges the same
to be in good order

 

4

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

and repair and in a tenantable condition.  Sublandlord shall not have any
obligation to remove, replace or modify any existing signage on or relating to
the Premises.  Sublandlord will deliver possession of the Premises together with
a quitclaim bill of sale transferring all the audio-visual equipment, plasma
televisions and other personal property located in the Premises listed on
Exhibit B (the “Personal Property”) to Subtenant.  Sublandlord makes no
representations whatsoever regarding the condition, quality, functionality or
operational ability of any of the Personal Property.

5.             Master Lease.  This Sublease is and shall at all times remain
subject and subordinate to all of the terms, covenants and conditions of the
Master Lease, and Landlord shall have all rights in respect of the Master Lease
and the Premises as set forth therein.  Except for payments of Underlying Rent
and except as otherwise provided in Section 6 hereof, Subtenant hereby assumes
and agrees to perform for Sublandlord’s benefit, during the term of this
Sublease, all of Sublandlord’s obligations under the Master Lease (collectively,
the “Assumed Obligations”), which accrue during the Sublease Term.

6.             Incorporation of Master Lease.

(a)           Subject to the exclusions, limitations and modifications set forth
in this Sublease, the terms, covenants and conditions of the Master Lease are
incorporated in this Sublease by reference so that, except to the extent that
they are excluded, limited or otherwise modified by the provisions of this
Sublease, each and every term, covenant and condition of the Master Lease
binding on or inuring to the benefit of the Landlord thereunder shall, in
respect of this Sublease, bind or inure to the benefit of Sublandlord, and each
and every term, covenant and condition of the Master Lease binding or inuring to
the benefit of the Tenant thereunder shall, in respect of this Sublease, bind or
inure to the benefit of Subtenant, with the same force and effect as if such
terms, covenants and conditions were completely set forth in this Sublease, and
as if the words “Landlord” and “Tenant,” or words of similar import, wherever
the same appear in the Master Lease, were construed to mean, respectively,
“Sublandlord” and “Subtenant” in this Sublease, and as if the word “Lease,” or
words of similar import, wherever the same appear in the Master Lease, were
construed to mean this “Sublease.”  Subtenant represents that it has examined,
read and is thoroughly familiar with the terms, covenants and conditions of the
Master Lease, and Subtenant accepts those terms, covenants and conditions and
obligations thereof which have been incorporated herein.

(b)           The following sections of the Master Lease are not incorporated as
a part of this Sublease and are expressly excluded herefrom (except insofar as
the same may be referenced elsewhere in this Sublease for purposes of
identification or definition of certain matters): 1.2 of the Summary of Basic
Lease Information and Definitions, 1.6 of the Summary of Basic Lease Information
and Definitions, 1.7 of the Summary of Basic Lease Information and Definitions,
1.8 of the Summary of Basic Lease Information and Definitions, 1.13 of the
Summary of Basic Lease Information and Definitions, 1.15 of the Summary of Basic
Lease Information and Definitions, 1.18 of the Summary of Basic Lease
Information and Definitions, 2.1, 2.2, 2.3, 3.1, 6.3 (d), 6.4, 9.2,

 

5

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

11.4, 23.6, 33.2, the existence and location of 20 covered reserved spaces for
Expansion Space set forth on Exhibit A-1, Exhibit C, Exhibit D, Exhibit H,
Extension Option Rider, Fair Market Rental Rate Rider, Expansion Option,
Continuing Right of First Offer Rider No. 4 to Office Lease, and Options in
General Rider No. 5 to Office Lease.

(c)           The following limitations shall apply to the interpretation and
enforcement of the incorporated terms, covenants and conditions of the Master
Lease:

(i)            The time limits contained in the Master Lease for the giving of
notices, making of demands or performing of any act, condition or covenant on
the part of the tenant thereunder, or for the exercise by the tenant thereunder
of any right, remedy or option, are changed for the purposes of incorporation
herein by reference by shortening the same in each instance by three (3)
business days, so that in each instance Subtenant shall have three (3) business
days less time to observe or perform hereunder than Sublandlord has as the
tenant under the Master Lease, but in no event less than two (2) business days.

(ii)           Any non-liability, release, indemnity or hold harmless provision,
and any provisions pertaining to waiver of subrogation rights and or the naming
of a party under an insurance policy, in the Master Lease for the benefit of
Master Landlord which is incorporated herein by reference, shall be deemed to
inure to the benefit of Sublandlord and Master Landlord, for the purpose of
incorporation by reference in this Sublease.

(iii)          Any right of the Master Landlord for access or inspection and any
right of the Landlord under the Master Lease to do work in the Premises, the
Building, the Project Common Areas, or elsewhere in the Project and any right of
the Master Landlord in respect of rules and regulations, shall be deemed to
inure to the benefit of Sublandlord and Master Landlord, for the purpose of
incorporation by reference in this Sublease.

(iv)          If any of the express provisions of this Sublease shall conflict
with any of the provisions incorporated by reference, such conflict shall be
resolved in every instance in favor of the express provisions of this Sublease. 
If any incorporated provision of the Master Lease cross-references a provision
of the Master Lease which is not incorporated in this Sublease, such
cross-referenced Master Lease provision shall be disregarded except to the
extent required for a fair and equitable interpretation of the incorporated
Master Lease provision.

(v)           Any obligation of Sublandlord which is contained in this Sublease
by the incorporation by reference of the provisions of the Master Lease shall be
observed or performed by Sublandlord only by using reasonable good faith efforts
to cause Master Landlord under the Master Lease to observe and/or perform the
same, and Sublandlord shall have a reasonable time do so after written notice
from Subtenant specifying with reasonable particularity the deficiency in Master
Landlord’s performance under the Master Lease.  Sublandlord shall not be
required to furnish, supply, install,

 

6

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

maintain or repair anything, including but not limited to utilities or services
under any provision of the Master Lease.  Subtenant shall not in any event have
any rights in respect of the Premises greater than Sublandlord’s rights under
the Master Lease, and notwithstanding any provision to the contrary, as to
obligations that pertain to the Premises, Building, Project Common Areas, and
Project and are part of this Sublease by the incorporation by reference of
provisions of the Master Lease, Sublandlord shall not be required to make any
payment or to perform any obligation, and Sublandlord shall have no liability to
Subtenant for any matter whatsoever, except for Sublandlord’s obligation to pay
the Underlying Rent and to use reasonable good faith efforts, upon request of
Subtenant, to cause Master Landlord to observe and/or perform Master Landlord’s
obligations under the Master Lease.  Sublandlord shall not be responsible for
any failure or interruption, for any reason whatsoever, of the services or
facilities that may be appurtenant to or supplied at the Building or the Project
by Master Landlord but Subtenant shall be entitled to an abatement of Minimum
Rent only to the extent Sublessor receives an abatement as a result of such
interruption.  Subtenant hereby expressly waives the provisions of any statute,
ordinance or judicial decision, now or hereafter in effect, which would give
Subtenant the right to make repairs at the expense of Sublandlord, or to claim
any actual or constructive eviction by virtue interruption in access or services
to, or failure to make repairs in or to, the Premises  or the Building or the
Project.

(vi)          With respect to any approval or consent required to be obtained
from Master Landlord under the Master Lease, such approval or consent must be
obtained from both Master Landlord and Sublandlord.  Any approval or consent
required of Sublandlord conclusively shall be deemed reasonably withheld if
Master Landlord withholds Master Landlord’s approval or consent.

(d)           Subtenant shall fully perform all of the Assumed Obligations and
shall indemnify, defend, protect, and hold harmless Sublandlord from any and all
liability, damages, liabilities, claims proceedings, actions, demands and costs
(including but not limited to reasonable attorneys’ fees) resulting, directly or
indirectly, from Subtenant’s failure to perform the Assumed Obligations.

(e)           Without limiting the generality of the foregoing, for purposes of
incorporating the terms, covenants and conditions of the Master Lease into this
Sublease, the following provisions of the Master Lease are amended as follows:

(i)            Under Sections 11.2 and 18.1 of the Master Lease, Sublandlord
shall only be required, after written request by Subtenant, to use its
commercially reasonable efforts to cause Master Landlord to perform any repairs,
maintenance or restoration called for thereunder.  If, after Sublessor has used
commercially reasonable efforts to induce Master Landlord to perform its
obligations through written and verbal communication, Master Landlord continues
to fail to perform, past all applicable notice and cure periods set forth in the
Master Lease, Sublessee may by written notice to Sublandlord, request Sublessor
to retain counsel (chosen by Sublessor) and to file a suit against Master
Landlord to enforce Sublessor’s rights under the Master Lease, and within thirty
(30) days of the date of such notice, Sublessor shall

 

7

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

do so.  The costs of such suit, and the obligation to pay Master Landlord’s
attorney’s fees pursuant to the Master Lease in the event that Sublessor is not
the prevailing party in such suit, shall be borne solely by Sublessee.  In
addition, any damages payable by Sublessor in connection with any such suit
shall be borne solely by Sublessee.  Sublessee shall indemnify, and hold
harmless Sublessor from and against any and all losses, liabilities, damages,
judgments, penalties, costs and expenses incurred in connection with or arising
out of any suit prosecuted by Sublessor pursuant to this subparagraph.

(ii)           Under Section 16 of the Master Lease, Sublandlord shall only be
required, after written request by Subtenant, to use its commercially reasonable
efforts to cause Master Landlord to provide the utilities and services described
in Section 16 of the Master Lease.  If, after Sublessor has used commercially
reasonable efforts to induce Master Landlord to perform its obligations through
written and verbal communication, Master Landlord continues to fail to perform,
past all applicable notice and cure periods set forth in the Master Lease,
Sublessee may by written notice to Sublandlord, request Sublessor to retain
counsel (chosen by Sublessor) and to file a suit against Master Landlord to
enforce Sublessor’s rights under the Master Lease, and within thirty (30) days
of the date of such notice, Sublessor shall do so.  The costs of such suit, and
the obligation to pay Master Landlord’s attorney’s fees pursuant to the Master
Lease in the event that Sublessor is not the prevailing party in such suit,
shall be borne solely by Sublessee.  In addition, any damages payable by
Sublessor in connection with any such suit shall be borne solely by Sublessee. 
Sublessee shall indemnify, and hold harmless Sublessor from and against any and
all losses, liabilities, damages, judgments, penalties, costs and expenses
incurred in connection with or arising out of any suit prosecuted by Sublessor
pursuant to this subparagraph.

(iii)          Under Section 1.1 of the Summary of Basic Lease Information and
Definitions of the Master Lease, Sublandlord’s notice address shall be as
provided adjacent to Sublandlord’s signature below, or at such other address as
Sublandlord may from time to time designate in writing; and Subtenant’s notice
address shall be as provided adjacent to Subtenant’s signature below, provided
that after Subtenant takes occupancy of the Premises, notices shall be sent to
Subtenant at the address of the Premises.

(iv)          The rentable area of the Premises as specified in Recital A above
is only an approximation and no variation between the amount so stated and the
actual rentable area of the Premises shall alter the obligations of Sublandlord
and Subtenant under this Sublease.

(v)           The names of the brokers set forth in Section 1.13 of the Summary
of Basic Lease Information and Definitions set forth in the Master Lease shall
be removed and replaced as follows:  Kevin Craven and Tom Mercer of Colliers
International represent Sublandlord and Greg Lozier of CB Richard Ellis
represents Subtenant.

 

8

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

(vi)          Both Sublandlord and Master Landlord shall have the rights of the
“Landlord” set forth in Section 9.1 of the Master Lease.

(vii)         Notwithstanding Sections 14.4 and 14.8 of the Master Lease,
Sublandlord shall be entitled to 100% of any excess consideration in lieu of 50%
of any excess consideration, with the understanding that Sublandlord will pay
50% thereof to Master Landlord in satisfaction of its obligation to do so under
Section 14.8 of the Master Lease.

(viii)        The Base Year, as defined in Section 1.10 of the Summary of Basic
Lease Information and Definitions set forth in the Master Lease, shall be the
period from June 10, 2002 through June 9, 2003.

(ix)           Only the Master Landlord, and not the Sublandlord, shall carry
the insurance described in Section 21 of the Master Lease.  Sublandlord shall
only be required, after written request by Subtenant, to use its best efforts to
cause Master Landlord to maintain the insurance described in Section 21 of the
Master Lease.  If, after Sublessor has used commercially reasonable efforts to
induce Master Landlord to perform its obligations through written and verbal
communication, Master Landlord continues to fail to perform, past all applicable
notice and cure periods set forth in the Master Lease, Sublessee may by written
notice to Sublandlord, request Sublessor to retain counsel (chosen by Sublessor)
and to file a suit against Master Landlord to enforce Sublessor’s rights under
the Master Lease, and within thirty (30) days of the date of such notice,
Sublessor shall do so.  The costs of such suit, and the obligation to pay Master
Landlord’s attorney’s fees pursuant to the Master Lease in the event that
Sublessor is not the prevailing party in such suit, shall be borne solely by
Sublessee.  In addition, any damages payable by Sublessor in connection with any
such suit shall be borne solely by Sublessee.  Sublessee shall indemnify, and
hold harmless Sublessor from and against any and all losses, liabilities,
damages, judgments, penalties, costs and expenses incurred in connection with or
arising out of any suit prosecuted by Sublessor pursuant to this subparagraph.

(x)            Subtenant shall, at its sole cost and within the time period
required by Section 12.2 of the Master Lease, remove any and all Tenant Changes
Subtenant installed to the extent Master Landlord requires the removal of Tenant
Changes installed by Subtenant.  Subtenant shall not be required to remove any
Tenant Changes installed by Sublandlord.

(xi)           Under Section 12.1(d) of the Master Lease, Subtenant shall be
required to pay only the reasonable costs of both Sublandlord’s and Landlord’s
engineers and other third-party consultants; provided, however, that Subtenant
shall not be obligated to reimburse Sublandlord for Sublandlord’s consulting
costs incurred in connection with Subtenant’s initial remodel of the Premises
scheduled to be completed by September 1, 2004.

(xii)          With respect to the remedies available to Sublandlord upon a
default under this Sublease by Subtenant, any agreement by Sublandlord for free

 

9

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

or abated Rent, the TI Allowance, or any other cash or in kind bonus, inducement
or consideration to Subtenant entering into this Sublease (“Inducement
Provisions”) shall be conditioned upon Subtenant’s full and faithful performance
of all of the terms of this Sublease.  Upon the occurrence of a default by
Subtenant under this Sublease, which continues beyond any applicable notice and
cure period, all Inducement Provisions shall be deemed automatically deleted
from this Sublease, and of no further force and effect and any Rent abatement,
TI Allowance or other bonus, inducement or consideration theretofore abated or
give or paid by Sublandlord to Subtenant shall become immediately due and
payable to Sublandlord as Additional Rent due under this Sublease.

(xiii)         Subtenant shall not be entitled to any abatement of Rent under
Section 18.3 of the Master Lease unless Sublandlord receives a corresponding
abatement from Master Landlord.

(xiv)        Sublandlord shall not have any obligation to pay for any of
Subtenant’s accounting/audit fees or costs in the event that the conditions for
payment of such costs by the Master Landlord, which are described in Section 4.5
of the Master Lease, are satisfied.

                                (xv)         Subtenant shall not have any right
to install any Signage pursuant to Section 6.3 of the Master Lease without
obtaining Master Landlord’s prior written approval.  Neither Master Landlord nor
Sublandlord shall have any obligation to pay for any Signage.

(f)            Unless Subtenant is a publicly traded entity, Subtenant covenants
to keep the terms of the Master Lease confidential and to refrain from
disclosing any of the terms of the Master Lease to any person or entity other
than its attorneys, accountants and lenders who have agreed to keep such terms
confidential.

(g)           Subtenant shall indemnify, hold harmless, protect and defend
Sublandlord from and against any loss, damage or injury, including, without
limitation, reasonable attorneys’ fees, and/or any amounts assessed against
Sublandlord by Master Landlord under the Master Lease on account of any action
or omission by Subtenant that shall give rise to a default or potential default
under the Master Lease, which Sublandlord may suffer or incur under the Master
Lease as the result of any breach by Subtenant of its obligations under this
Sublease, including, without limitation, any provisions of the Master Lease that
are incorporated herein.  Subtenant’s obligations hereunder shall survive the
termination of this Sublease.  Notwithstanding any other provisions of this
Sublease to the contrary, in the event of a breach of this Sublease that may
cause an event of default to occur under the Master Lease, Sublandlord may, in
addition to all other remedies granted to Sublandlord hereunder, at Subtenant’s
expense and after notice to Subtenant, take such action as may reasonably be
required to prevent such matter from maturing into an incurable event of default
under the Master Lease, and Subtenant shall pay such expenses to Sublandlord,
together with expenses of collection, within five (5) days after demand by
Sublandlord.

 

10

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

(h)           Sublandlord’s Obligations.  Except as expressly otherwise provided
herein, Sublandlord shall have no obligations to Subtenant with respect to the
Premises or the performance by Master Landlord of any obligations of Master
Landlord under the Master Lease.

7.             Early Termination of Master Lease; No Modification.  Sublandlord
shall not be entitled to enter into a voluntary termination or modification of
the Master Lease absent an express right to terminate set forth in the Master
Lease, without the express prior written consent of Subtenant.  Notwithstanding
anything to the contrary in the preceding sentence, Sublandlord shall be able to
freely exercise the termination rights set forth in Section 18 and 19 of the
Master Lease without the necessity of obtaining any consent or approval from
Subtenant.  If, without the fault of Sublandlord the Master Lease should
terminate prior to the expiration of the Sublease Term, Sublandlord shall have
no liability to Subtenant.  Where the Master Lease grants Sublandlord any
discretionary right to terminate the Master Lease, whether due to casualty,
condemnation, or otherwise, Sublandlord shall be entitled to exercise or not
exercise such right in its sole and absolute discretion without the necessity of
obtaining any consent or approval from Subtenant.

8.             Consents Under Master Lease.  If Subtenant desires to take any
action which requires the consent of Landlord pursuant to the terms of the
Master Lease, including, without limitation, the making of any alterations,
then, notwithstanding anything to the contrary herein, (a) Sublandlord,
independently, shall have the same rights of approval or disapproval as Landlord
has under the Master Lease, (b) Subtenant shall not take any such action until
it obtains the consent of both Sublandlord (whose consent shall not be
unreasonably withheld) and Landlord, and (c) Subtenant shall request that
Sublandlord obtain Landlord’s consent on Subtenant’s behalf and Sublandlord
shall use commercially reasonable efforts to obtain such consent, unless
Sublandlord and Landlord agree in writing that Subtenant may contact Landlord
directly with respect to the specific action for which Landlord’s consent is
required.  Any approval or consent required of Sublandlord conclusively shall be
deemed reasonably withheld if Landlord withholds Landlord’s approval or
consent.  Subtenant shall reimburse Sublandlord for all costs incurred by
Sublandlord in processing any request by Subtenant for Landlord’s or
Sublandlord’s consent.

9.             Letter of Credit.  Concurrently with the execution of this
Sublease, Subtenant shall deliver to Sublandlord, and Subtenant shall cause to
be in effect during the entire term of this Sublease, an unconditional,
irrevocable letter of credit (the “LOC”), in the form attached hereto as
Exhibit C, in the amount of Six Million Six Hundred Thirty-Two Thousand Eight
Hundred Twenty-Three Dollars ($6,632,823).  The issuer of the LOC must operate
at least one (1) retail branch in New York City.  The LOC shall permit partial
draws and it shall permit multiple draws.  Notwithstanding the preceding
sentence, if Subtenant is not then in default under this Sublease and has not
previously been in default on two (2) or more occasions, the amount of the LOC
may be reduced to Four Million Four Hundred Forty-Three Thousand Nine Hundred
Ninety-Two Dollars ($4,443,992) concurrently with the fifth (5th) anniversary of
the Commencement Date.  In addition, if Subtenant is not then in default under
this Sublease and has not

 

11

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

previously been in default on two (2) or more occasions, then the amount of LOC
may be reduced to Two Million Nine Hundred Seventy-Seven Thousand Four Hundred
Seventy-Four Dollars ($2,977,474) on the seventh (7th) anniversary of the
Commencement Date.  Subtenant shall not have any right to mortgage, assign or
encumber any interest in the LOC without the prior written consent of
Sublandlord, which may be withheld in Sublandlord’s sole and absolute
discretion.  Sublandlord shall have the right to transfer or mortgage its
interest in this Sublease to any party and in such event, it shall have the
right to concurrently transfer or assign its interest in the LOC.  Sublandlord
shall hold the LOC as security for the performance of Subtenant’s obligations
under this Sublease.  If Subtenant defaults on any provision of this Sublease,
Sublandlord may, without prejudice to any other remedy it has, draw on that
portion of the LOC necessary to (a) pay Basic Rent, Direct Expenses and all
other Additional Rent in default under this Sublease, (b) pay or reimburse
Sublandlord for any amount that Sublandlord may spend or become obligated to
spend in exercising Sublandlord’s rights under this Sublease,
and/or (c) compensate Sublandlord for any expense, loss, or damage that
Sublandlord, acting in good faith, expects to suffer because of Subtenant’s
default.  Any amount of the LOC that is drawn on by Sublandlord, but not applied
by Sublandlord, shall be held by Sublandlord as a security deposit which may be
drawn by Sublandlord upon Subtenant’s default under the Lease.  Sublandlord
shall not be required to segregate any security deposit or to pay any interest
on any security deposit.  If Sublandlord draws on any portion of the LOC and/or
applies all or any portion of such draw, Subtenant shall, within five (5)
business days after demand by Sublandlord reinstate the amount of the LOC to the
full LOC amount required by the terms of this Section 9.  If Subtenant fails to
renew or replace the LOC at least thirty (30) days before its expiration, such
failure shall be deemed a default and Sublandlord may, without prejudice to any
other remedy it has, draw on the entire amount of the LOC.

10.          No Third Party Rights.  Except as otherwise expressly provided
herein, the benefit of the provisions of this Sublease is limited to Sublandlord
and Subtenant and to their successors and permitted assigns.  No third party
shall be construed to have any rights as a third party beneficiary with respect
to any of the provisions of this Sublease; provided, however, that Master
Landlord shall be entitled to the benefit of (a) Subtenant’s assumption of the
Assumed Obligations pursuant to Section 5 above and (b) Subtenant’s indemnities
under this Sublease.

11.          Hazardous Materials.

(a)           Consent Required.  Subtenant shall not engage in any “Reportable
Use” (defined below) either temporarily or permanently, of any “Hazardous
Materials” (defined below) at, on, above or beneath the Premises or Building or
Project (including without limitation through the sewer or other plumbing
systems or emitted into the atmosphere), without, in each instance, first
obtaining Sublandlord’s prior written consent, which consent may be withheld in
Sublandlord’s sole discretion.  Any such use by Subtenant, whether with or
without the express prior written consent of Sublandlord, shall be in compliance
in a timely manner (at Subtenant’s sole cost and expense) with all
“Environmental Laws” (defined below).  Notwithstanding the foregoing, Subtenant

 

12

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

may, without Sublandlord’s prior consent, and in compliance with all
Environmental Laws use reasonable quantities of any ordinary and customary
materials reasonably required to be used by Subtenant for general offices uses,
so long as such use complies with Section 6.4 of the Master Lease, is not a
Reportable Use and does not expose the Premises or neighboring properties to any
meaningful risk of contamination or damage, or expose Sublandlord or Master
Landlord to any liability.  In addition, Sublandlord may (but without any
obligation to do so) condition its consent to any Reportable Use of any
Hazardous Materials by Subtenant upon Subtenant giving Sublandlord such
additional assurances as Sublandlord deems necessary to protect itself, the
public, the Premises and the environment against damage, contamination or injury
and/or liability, including but not limited to the installation (and at
Sublandlord’s option, removal on or before expiration or earlier termination of
the Sublease Term) of reasonably necessary protective modifications to the
Premises and/or the deposit of an additional letter of credit or a cash security
deposit.

(b)           Subtenant’s Indemnities.  Subtenant shall indemnify, protect and
hold Sublandlord and Sublandlord’s officers, directors, shareholders, employees,
agents, attorneys, successors and assigns (the “Sublandlord Parties”) harmless
from and, with counsel acceptable to Sublandlord, defend Sublandlord and
Sublandlord’s Parties against any loss, cost, expense, claim, judgment, penalty,
fine, or diminution in value of the Premises, Building, or the Project and
damages incurred, including but not limited to reasonable attorneys’,
consultant’s and expert’s fees and costs, which in any manner arise from or with
respect to: (i) Subtenant’s use, treatment, storage or disposal of Hazardous
Materials or (ii) any use, treatment, release, storage or disposal of Hazardous
Materials on, in, or under the Premises during the term of this Sublease unless,
in either case, the same arises from the gross negligence or willful misconduct
of Sublandlord or Master Landlord.  Such indemnification includes all costs
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work and the effects of any
contamination or injury to person, property or the environment caused or
necessitated by the presence of such Hazardous Materials and shall survive the
expiration or earlier termination of this Sublease.

(c)           Duty to Inform Sublandlord.  If Subtenant knows, or has reasonable
cause to believe, that a Hazardous Material has come to be located in, on, under
or about the Premises, Subtenant shall immediately give Sublandlord written
notice thereof, together with a copy of any statement, report, notice,
registration, application, permit, business plan, license, claim, action or
proceeding given to, or received from, any governmental authority or private
party concerning the presence, spill, release, discharge of, or exposure to,
such Hazardous Material, including all such documents as may be involved in any
Reportable Use involving the Premises.

(d)           Duty to Inform Subtenant.  If Sublandlord knows, or has reasonable
cause to believe, that a Hazardous Material has come to be located in, on, under
or about the Premises, Sublandlord shall immediately give Subtenant written
notice thereof, together with a copy of any statement, report, notice,
registration, application, permit, business plan, license, claim, action or
proceeding given to, or received from, any governmental authority or private
party concerning the presence,

 

13

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

spill, release, discharge of, or exposure to, such Hazardous Material, including
all such documents as may be involved in any Reportable Use involving the
Premises.

(e)           Sublandlord’s Indemnities.  Sublandlord shall indemnify, protect
and hold Subtenant and Subtenant’s officers, directors, shareholders, employees,
agents, attorneys, successors and assigns (the “Subtenant Parties”) harmless
from and, with counsel acceptable to Subtenant, defend Subtenant and Subtenant’s
Parties against any loss, cost, expense, claim, judgment, penalty, fine, or
damages incurred, including but not limited to reasonable attorneys’,
consultant’s and expert’s fees and costs, which in any manner arise from or with
respect to Sublandlord’s use, treatment, storage or disposal of Hazardous
Materials on, in, or under the Premises prior to the term of this Sublease. 
Such indemnification includes all costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work and the effects of any contamination or injury to person,
property or the environment caused or necessitated by the presence of such
Hazardous Materials and shall survive the expiration or earlier termination of
this Sublease.

(f)            Definitions. As used in this Section 11, the following terms
shall have the following definitions:

(i)            “Reportable Use” shall mean (a) the installation or use of any
above or below ground storage tank, (b) the generation, possession, storage,
use, transportation, or disposal of Hazardous Materials that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, or (c) the presence
in, on or about the Building or Project of Hazardous Materials with respect to
which any Environmental Laws require that a notice be given to persons entering
or occupying the Premises, the Building or neighboring properties.

(ii)           “Environmental Law(s)”  shall mean any applicable present and/or
future federal, state or local laws (whether by common law, statute, rule,
regulation, plan decree, demand letter, order, directive or otherwise)
pertaining to Hazardous Materials, environmental contamination, pollution, waste
disposal, industrial hygiene, land use or the protection of human or animal
health or welfare, including, without limitation, those related to any release
or threatened release of Hazardous Materials and to the generation, use,
storage, transportation, or disposal of Hazardous Materials.

(iii)          “Hazardous Material(s)” shall mean any of the following:  (a) any
product, substance, chemical, material or waste (a “Substance”) defined as
“extremely hazardous substances,” “hazardous substances,” “hazardous materials,”
“hazardous waste,” or “toxic substances” in any Environmental Law; (b) any
Substance that is now or may become regulated or governed by any Environmental
Law; (c) any Substance, the presence of which requires investigation or
remediation under any Environmental Law; (d) any Substance which is or contains
asbestos or petroleum, hydrocarbons (including, without limitation, gasoline,
diesel fuel or oil) or any of their by-products; and (e) any Substance which,
either by itself or in combination with other

 

14

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

Substances, contains any properties of ignitability, corrosivity, reactivity,
toxicity, radioactivity, carcinogenicity or reproductive toxicity or is
potentially injurious to public health, safety or welfare or the environment.

12.          Master Landlord’s Consent to Sublease.  This Sublease is subject to
the consent of the Master Landlord, which consent shall be evidenced by the
Consent to Sublease in the form attached hereto as Exhibit D or such other form
as may be acceptable to Master Landlord, Sublandlord, and Subtenant. 
Sublandlord agrees to use commercially reasonable efforts to obtain the consent
of Master Landlord to this Sublease as soon as reasonably possible following
execution of this Sublease by Subtenant and Sublandlord.  In the event that
Master Landlord’s consent is not obtained within forty-five (45) days following
the submittal of this Sublease by Sublandlord to Master Landlord for consent,
either party hereto shall thereafter have the right to terminate this Sublease
by providing written notice of termination to the other party hereto.  Such
termination right shall expire on the date on which the Master Landlord’s
consent is received by such party.  For purposes of this paragraph, Master
Landlord’s consent shall be deemed to have been given as of the date when Master
Landlord’s unconditional consent to this Sublease has been obtained, or, in the
event such consent is conditional, the date upon which such conditions have been
fully satisfied or waived by Master Landlord.  Subtenant shall pay any and all
fees charged by Master Landlord in connection with seeking its consent to this
Sublease.

13.          [Intentionally Omitted]

14.          Conditions Precedent.  This Sublease and Sublandlord’s and
Subtenant’s rights and obligations hereunder are conditioned upon Master
Landlord executing a Consent (pursuant to Section 12 above).

15.          Authority to Execute.

(a)           A Subtenant and the persons and/or entities executing this
Sublease on behalf of Subtenant represent and warrant that: (a) Subtenant is a
duly organized and existing Delaware corporation, and is qualified to do
business in California, (b) such persons or entities executing this Sublease are
duly authorized to execute and deliver this Sublease on Subtenant’s behalf in
accordance with a duly adopted resolution of Subtenant’s board of directors and
the Subtenant’s bylaws and (c) this Sublease is binding upon Subtenant in
accordance with its  terms.  Concurrently with Subtenant’s execution and
delivery of this Sublease to Sublandlord and/or at any time during the Term
within ten (10) days of Sublandlord’s request, Subtenant shall provide to
Sublandlord a copy of any documents reasonably requested by Sublandlord
evidencing such qualification, organization, existence and authorization.

(b)           B Sublandlord and the persons and/or entities executing this
Sublease on behalf of Sublandlord represent and warrant that: (a) Sublandlord is
a duly organized and existing Delaware corporation, and is qualified to do
business in California, (b) such persons or entities executing this Sublease are
duly authorized to execute and deliver this Sublease on Sublandlord’s behalf in
accordance with a duly

 

15

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

adopted resolution of Sublandlord’s board of directors and the Sublandlord’s
bylaws and (c) this Sublease is binding upon Sublandlord in accordance with its 
terms.

16.          No Option to Extend.  Subtenant shall not have any option to renew
or extend the term of this Sublease.

17.          Existing Accelrys Lease Revenue Recovery.  Subtenant is currently
the tenant of those certain premises commonly known as 9685 and 9725 Scranton
Road, San Diego (the “Existing Premises”) pursuant to that certain Office
Building Lease dated October 23, 1998, entered into by and between San Diego
Tech Center, LLC, as Landlord, and Molecular Simulations, Inc., as Tenant (the
“Existing Lease”).  Tenant represents and warrants to Landlord that: (i) Tenant
is the successor “Tenant” under the Existing Lease and (ii) there is no tenant
improvement allowance or other similar amount owed to Tenant under the Existing
Lease.  Subtenant shall use its commercially reasonable efforts to maximize the
“Revenues” (as hereinafter defined) generated by a sublease of all or any
portion of the Existing Premises, an assignment of Subtenant’s interest in the
Existing Lease, an early termination of the Existing Lease, or any equivalent
transaction.  One-half of all Revenues obtained by Subtenant from a sublease of
all or any portion of the Existing Premises, an assignment of Subtenant’s
interest in the Existing Lease, an early termination of the Existing Lease, or
any equivalent transaction shall be paid to Sublandlord within thirty (30) days
after receipt.  With respect to either a sublease of the Existing Premises or an
assignment of Subtenant’s interest in the Existing Lease, Revenues shall mean
all consideration received by Subtenant from either a subtenant of the Existing
Premises or an assignee of the Existing Lease less (a) reasonable brokerage
commissions paid to third party brokers and (b) reasonable sums paid to third
parties to modify or improve the Existing Premises for occupancy by a third
party Subtenant or third party assignee, (c) reasonable sums paid to a third
party assignee or third party subtenant as a tenant improvement allowance, and
(d) reasonable third-party attorneys fees.  As used in the preceding sentence, a
third party shall not include any affiliate of Subtenant.  With respect to an
early termination of the Existing Lease, Revenues shall mean the difference
between (a) the present value of all Rent and Additional Charges, including but
not limited to Building Expenses, Project Expenses, and Real Estate Taxes due
under the Existing Lease from the Commencement Date of the Sublease until the
end of the term of the Existing Lease and (b)  any termination or equivalent fee
or other amount in the nature of a termination fee paid to the Master Landlord
of the Existing Lease.  As used in the preceding sentence, present value shall
be calculated using a 5% per annum discount rate.  Sublandlord shall have the
right to review and audit all of Subtenant’s records regarding: (a) any Revenues
obtained in connection with the Existing Premises and (b) Subtenant’s efforts to
sublease the Existing Premises, assign the Existing Lease, or terminate the
Existing Lease.  If an audit by Sublandlord discloses that Revenues were
underreported by more than five percent (5%), then Subtenant shall reimburse
Sublandlord for the cost of Sublandlord’s audit.

18.          Tenant Improvement Allowance.  Subtenant shall be entitled to a
relocation/tenant improvement allowance of up to $1,500,000 (the ”TI
Allowance”).  The TI Allowance shall be used solely for reimbursement of the
following reasonable third-

 

16

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

party, out-of-pocket costs incurred by Subtenant on or before Commencement Date
in connection with remodeling the Premises (the “TI Expenses”):

(a)           Construction costs;

(b)           Space planning, design, architectural and engineering fees;

(c)           Legal fees, permit fees and the cost of installing signage;

(d)           Project management fees, including but not limited to fees paid to
a third-party construction manager, so long as the total of project management
fees does not exceed four percent (4%) of the reasonable third-party
out-of-pocket construction costs incurred to remodel the Premises;

(e)           The cost of moving from the Existing Premises into the Premises;

(f)            The cost of installing telecommunications cabling and related
equipment, including but not limited to telephone, data and security systems;
and

(g)           The cost of purchasing furniture, fixtures and equipment which
shall be permanently located in the Premises.

Nothing in the preceding sentence shall be construed to provide Subtenant with
any right to make alterations to the Premises, including but not limited to the
modification or installation of signage, other than in accordance with the
provisions of this Sublease.  The TI Allowance shall be disbursed, on a monthly
basis, as reimbursement to Subtenant for the Subtenant’s payment of TI
Expenses.  All applications for reimbursement of TI Expenses shall be submitted
to Sublandlord or on before the two month anniversary of the Commencement Date. 
Sublandlord shall have no obligation to consider or process any application for
TI expenses which is not timely received.  Each application for TI Expenses
submitted to Sublandlord shall consist of: (a) a statement signed by an officer
of Subtenant, certifying that Subtenant has incurred and paid for the TI Expense
for which the Subtenant is seeking reimbursement and that the TI Expense
qualifies under the definition of TI Expenses set forth in this Sublease,
(b) with respect to all amounts paid as reimbursement for any contractor,
subcontractor or materialman who provided services or materials to the Premises,
unconditional lien releases in the statutory form and (c) prior to the final
payment of TI Expenses: (1) a copy of a certificate of occupancy (or
equivalent), together with all other governmental permits necessary for
Subtenant to conduct its operation at Premises and (2) four sets of “as-built”
drawings showing the improvements to the Premises made by Subtenant.  If
Subtenant commits a default under the terms of this Sublease, then Sublandlord
shall have not have any obligation to reimburse Subtenant for any TI Expenses
unless and until such default has been cured.  If a material default is not
cured by Subtenant within three (3) months after it occurs, then Subtenant’s
right to receive any reimbursement for unpaid TI Expenses shall terminate.  If
any portion of the TI Allowance is not used as set forth herein for the payment
of the TI Expenses, then it may not be used by a Subtenant as a credit against
Basic Rent, Direct Expenses or any other Additional Rent owed under this
Sublease and instead, it shall be retained by Sublandlord.  Sublandlord

 

17

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

shall have the right, within three (3) years of its receipt of all applicable
documentation, to review and audit Subtenant’s records relating to the
remodeling of the Premises and the use of the TI Allowance.  If an audit by
Sublandlord discloses a discrepancy of more than five percent (5%) with respect
to an amount reported to Sublandlord by Subtenant, then Subtenant shall
reimburse Sublandlord for the cost of Sublandlord’s audit.

19.          Counterparts.  This Sublease may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
all of which together shall constitute one and the same instrument.

20.          Capitalized Terms.  All terms which are capitalized herein but not
defined herein shall have the meanings assigned to them in the Master Lease.

 

18

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the date first written above, intending to be bound hereby.

SUBLANDLORD: 

SUBTENANT: 

 

 

PFIZER INC,

ACCELRYS, INC.,

a Delaware corporation

a Delaware corporation

 

 

By:

 

By:

 

Its:

 

Its:

 

 

 

 

 

Address:

By:

 

 

 

Its:

 

10777 Science Center Drive

 

San Diego, California 92121

Address:

Attn:    Operations Department,

Prior to Commencement Date:

             Real Estate Management

 

 

9688 Scranton Road

With a copy to:

San Diego, California 92121

 

 

10777 Science Center Drive

Address:

San Diego, California 92121

 

Attn:    Operations Department,

After Commencement Date:

             Legal Department: Assistant General Counsel

 

 

9688 Scranton Road

 

San Diego, California 92121

 

 

 

With a copy to:

 

 

 

10188 Telesis Court

 

San Diego, CA 92121

 

 

19

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

EXHIBIT A

[MASTER LEASE]

 

 

Exhibit A

1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

PERSONAL PROPERTY

 

Quantity

 

Item

 

make

4

 

refrigerators - black

 

Amana

4

 

dishwashers - black

 

unk

4

 

microwaves

 

unk

2

 

icemakers

 

unk

51

 

admin station

 

Kimball

46

 

L shaped desk

 

Kimball

84

 

U shaped desks

 

Kimball

1

 

36 x 60 desk no return

 

Kimball

145

 

desk chair

 

unk

212

 

side chairs

 

Kimball

194

 

conference chairs

 

Kimball

150

 

wood bookcases

 

Kimball

70

 

2 dr file cabinet

 

Harper’s

55

 

5 drawer file cabinet

 

Harper’s

13

 

3 drawer file cabinet

 

Harper’s

4

 

metal storage cabinet

 

Holga

7

 

84 inch library shelving

 

Kimball

2

 

48x168 conference table - oval

 

Kimball

2

 

48 x 120 conference table -square

 

Kimball

55

 

black stacking chairs

 

Kimball

27

 

rectangle wood training tables

 

Kimball

63

 

upholstered stacking chairs

 

Kimball

2

 

wooden podiums

 

Kimball

1

 

48 x 192 foot conference table oval

 

Kimball

36

 

42 inch wood round table

 

Kimball

2

 

4 drawer file cabinets

 

Harper’s

6

 

upholstered bar heights stools

 

Kimball

12

 

tall metal bookcase

 

Kimball

10

 

lounge chairs

 

Kimball

4

 

occasional side tables

 

Kimball

2

 

bar height 24 inch tables

 

Kimball

2

 

30x60 work tables

 

Kimball

9

 

120 inch electronic projection screen

 

unk

1

 

61 inch plasma screen

 

NEC

3

 

DVD players

 

Pioneer

3

 

VHS VCR

 

JVC

3

 

ceiling mounted LCD projectors

 

Sanyo

3

 

wireless microphone systems

 

Shure

12

 

ceiling mounted speakers

 

SoundAdvance

 

 

Exhibit B

1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

Seaview Phone Switch Inventory

4th Floor MDF 4.1

 

1 EPN (Expansion Port Network)

1 DS1 Converter Circuit Pack

1 Maintenance Circuit Pack

1 Tone Clock Circuit Pack

9 Digital Circuit Packs (16 Port)

1 Analog Circuit Pack (16 Port)

1 CO Trunk Circuit Pack

4 CSU Modules (with Power Supply)

5 110 Punch-down blocks (Mounted on wall)

2 Wire spools (yellow/blue - white/blue)

 

Seaview Network Inventory

4th Floor MDF 4.1

 

Cisco 6509 switch with the following equipment:

 

WS-C6509

x1

WS-CAC-2500W

x2

WS-X6K-SUP2-2GE

x1

WS-X6416-GBIC

x1

WS-X6348-RJ-45

x1

WS-X6348-RJ-21

x3

 

5th Floor IDF 5.1

 

Cisco 6509 Switch with the following equipment:

 

WS-C6509

x1

WS-CAC-2500W

x2

WS-X6K-SUP1A-2GE

x1

WS-X6348-RJ-21

x2

 

Exhibit B

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

6th Floor IDF 6.1

 

Cisco 6509 Switch with the following equipment:

 

WS-C6509

x1

WS-CAC-2500W

x2

WS-X6K-SUP1A-2GE

x1

WS-X6348-RJ-21

x2

 

Exhibit B

3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

EXHIBIT C

 

                , 2004

Our Irrevocable Standby

Letter of Credit No.          

 

Pfizer Inc (“Beneficiary”)

235 East 42nd Street

New York, NY 10017-5755

 

Gentlemen:

 

1.             By order of our client, Accelrys, Inc. (“Applicant”), we hereby
establish in Beneficiary’s favor our unconditional Irrevocable Standby Letter of
Credit No.               in the amount of
$                  (                                                   U.S.
DOLLARS), for the account of Beneficiary, which is available for payment upon
presentation of Beneficiary’s draft(s) at sight on us, accompanied by:

•                                          A statement purportedly signed by an
officer of Beneficiary, certifying as follows:  “We hereby certify that the
draft amount is due in accordance with the terms and conditions of the Sublease
dated May 18, 2004, executed by Pfizer Inc, and Accelrys, Inc., as subsequently
assigned and amended, (the “Lease”);” and

•                                          The original Letter of Credit
instrument.

2.             We engage with Beneficiary that your draft(s) drawn hereunder and
in compliance with the terms of this credit will be duly honored by us on
delivery of documents as specified, if presented, in person or by generally
recognized overnight delivery or courier, at [need to fill in the address for
the issuer of the LLC], on or before the one-year anniversary of the date
hereof, or any automatically extended date, as herein before set forth.

3.             This unconditional Irrevocable Standby Letter of Credit shall be
deemed to be automatically extended, without amendment, for a period of one year
from the present or any future expiration date unless we shall notify
Beneficiary in writing by registered mail, which notice is received at least
thirty (30) days prior to such expiration date, that we elect not to consider
this Letter of Credit renewed for any such additional one-year period.

4.             Drafts drawn hereunder must be marked “Drawn
under                                                 , Irrevocable Standby
Letter of Credit Number              , dated                                 ,
2004”.

5.             Beneficiary may make full or multiple partial draws from time to
time upon

 

Exhibit C

1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

this Letter of Credit.  Draws may be made either in person or by presentation
made by generally recognized delivery or courier service.

6.             Each payment under this Letter of Credit will be made upon
presentation of the documents specified herein as set forth above, by wire
transfer of immediately available funds in U.S. Dollars to:

Chase Manhattan Bank, N.A.

One Chase Manhattan Plaza

New York, NY 10081

Pfizer Acct # 0361034655

Aba Routing # 021000021

or to any other bank account of which Beneficiary notifies us.  For all purposes
of this Letter of Credit, the term “business day” means any day other than a
Saturday, Sunday or other day on which banks are authorized or required to be
closed in New York, New York.

7.             Applicant shall pay all fees and costs of, or in connection with,
this Letter of Credit.

8.             This Letter of Credit cannot be amended, discharged or terminated
except by a writing signed by authorized representatives of Beneficiary and the
undersigned on or before the Expiration Date.

9.             Please address all communications regarding this Letter of Credit
to Beneficiary at 235 East 42nd Street, New York, NY 10017-5755, mentioning
specifically our Letter of Credit No.                    .  The address for
Beneficiary set forth above may be changed by Beneficiary at any time and from
time to time upon ten (10) days prior written notice.

10.           This Letter of Credit may be transferred upon request of
Beneficiary to any party, including but not limited to a successor-in-interest
to Beneficiary under the Lease, without any action by Applicant.  This Letter of
Credit shall survive the termination of the Lease.

11.           Except as otherwise expressly stated herein above, this credit is
issued subject to the International Standby Practices 1998.

12.           This Letter of Credit sets forth in full the terms of our
undertaking, and such terms shall not in any way be modified, amended, amplified
or limited by reference to any document, instrument or agreement referred to
herein; and any such reference shall not be deemed to incorporate in this Letter
of Credit by reference any document, instrument or agreement.

 

 

 

Exhibit C

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

Yours very truly,

Authorized Signature

 

 

 

 

Exhibit C

3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

 

EXHIBIT D

CONSENT TO SUBLEASE

Master Landlord hereby acknowledges receipt of a copy of this Sublease, and
consents to the terms and conditions of this Sublease.  By this consent, Master
Landlord shall not be deemed in any way to have entered into the Sublease or to
have consented to any further assignment or sublease.

 

MASTER LANDLORD

LNR Seaview, Inc.,

a California corporation

 

 

By:

 

Name:

 

Its:

 

Dated:

 

 

Exhibit D

1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------